DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble recite “a method comprising: determining” is not clear, whether comprising steps of determining. Also the claim recite “a method” is not clear, whether “a method for reducing aerodynamic drag of a vehicle comprising steps of” or something else.

Regarding claim 7, the preamble recite “A system comprising: a vehicle, a fan and a control system” is not clear, whether a system itself comprising a vehicle, a fan and a control system or a vehicle comprising a fan and a control system, because a vehicle usually comprising a fan and a control system..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama et al. (2015/0240700).
 Nagahama et al. in figures 1-9, disclose a method comprising steps of determining an aerodynamic drag or reducing a cooling drag characteristic of a vehicle 
 	Regarding claims 2, 8, Nagahama et al. in figure 2, disclose the operating condition comprising the step of a wind angle (air stream flow over the vehicle over and air stream flow through at least one front grille of the vehicle).  
 	Regarding claims 3, 9, Nagahama et al. disclose the fan comprises a cooling fan (114) of a prime mover (111) of the vehicle.  
 	Regarding claim 4, Nagahama et al. disclose the sum, which is reduced to a minimum value for a given vehicle speed.  
 	Regarding claim 5, Nagahama et al. disclose the step of adjusting the controlled speed of the fan based on an operating parameter of the vehicle (with the electronic control system 116).  
 	Regarding claim 6, Nagahama et al. disclose the operating parameter comprising a cooling demand of the vehicle (the control unit 116 selectively control the rotation of cooling fan base on the signal received from the engine a temperature sensor 124).  
 	Regarding claim 7, Nagahama et al. in figures 1-9, disclose a system comprising: a vehicle (100). The vehicle comprises a fan (114) and a control system (116) structured to receive input signals from the vehicle and provide output signals to control fan speed. The control system being structured to perform the acts of determining an 
 	Regarding claim 10, Nagahama et al. in col. 9-10, lines 20-65, disclose the sum of the cooling fan, which is reduced to a minimum value for a given vehicle speed by a speed sensor 121.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAU V PHAN/Primary Examiner, Art Unit 3618